In the Supreme Court of Georgia



                               Decided: February 15, 2022


S21G0482. ATLANTIC SPECIALTY INSURANCE COMPANY v.
             CITY OF COLLEGE PARK et al.


     NAHMIAS, Chief Justice.

     Dorothy Wright and her grandchildren, Cameron Costner and

Layla Partridge, (collectively, the “Decedents”) were killed when

their vehicle was struck by a stolen vehicle that was being chased

by College Park Police Department officers. At the time of the

accident, the City of College Park had an insurance policy provided

by Atlantic Specialty Insurance Company (“Atlantic”), which

provided coverage for negligent acts involving the City’s motor

vehicles up to $5,000,000 but also included immunity endorsements

which say that Atlantic has no duty to pay damages “unless the

defenses of sovereign and governmental immunity are inapplicable.”
      Joi Partridge,1 Floyd Costner, 2 and Douglass Partridge 3

(collectively, the “Plaintiffs”) filed a lawsuit against the City, raising

claims of negligence and recklessness resulting in the wrongful

deaths of the three Decedents, to which the City raised sovereign

immunity as a defense. The Plaintiffs assert that the insurance

policy limit is $5,000,000 for the three deaths, while Atlantic

maintains that the policy limit is capped at $700,000 under the

relevant statutory scheme and the terms of the City’s policy. As the

parties agree, pursuant to OCGA § 36-92-2 (a) (3), the sovereign

immunity of local government entities is automatically waived up to

$700,000 in this instance, regardless of whether the City has a

liability insurance policy. However, OCGA § 36-92-2 (d) (3) provides

that “[a] local government entity [that] purchases commercial

liability insurance in an amount in excess of the [statutory



      1  Individually, as personal representative of the Estate of Dorothy
Wright, as parent and co-personal representative of the Estate of Cameron
Costner, and as parent and co-personal representative of Layla Partridge.
      2 Individually and as parent and co-personal representative of the Estate

of Cameron Costner.
      3 Individually and as parent and co-personal representative of Layla

Partridge.
                                      2
minimum] waiver” increases the waiver to the extent of the excess

insurance.

     Atlantic intervened in the case to litigate the limit of the

insurance policy. The trial court ruled that the policy limit is

$5,000,000, and the Court of Appeals affirmed. See Atlantic

Specialty Ins. Co. v. City of College Park, 357 Ga. App. 556 (851 SE2d

189) (2020). This Court then granted Atlantic’s petition for certiorari

to decide whether the City’s insurance policy waives the City’s

sovereign immunity under OCGA § 36-92-2 (d) (3). As explained

below, because the Court of Appeals incorrectly ruled that the City’s

insurance policy increased the sovereign immunity waiver

notwithstanding the immunity endorsements, which expressly

preclude coverage when a sovereign immunity defense applies, we

reverse.

     1.    The pertinent facts are undisputed. On January 31, 2016,

the Decedents were killed when their vehicle was struck by a stolen

vehicle involved in a high-speed chase with College Park Police

officers. At the time of the accident, the City held an insurance policy

                                   3
(the “Policy”) issued by Atlantic, 4 which was effective from June 1,

2015 through June 1, 2016. The Policy included business auto and

excess liability coverage, among other things. The limits under the

Policy are $1,000,000 under the business auto section and

$4,000,000 under the excess liability section.

     Both sections of the Policy, however, contained endorsements

entitled “Georgia Changes – Protection of Immunity,” which we will

refer to as the “Immunity Endorsements.” The business auto

section’s Immunity Endorsement provides as follows:

     A.    Changes in Liability Coverage
           The following is added to A. Coverage under
           SECTION II – LIABILITY COVERAGE

           We have no duty to pay damages or any “covered
           pollution cost or expense” on your behalf under this
           policy unless the defenses of sovereign and
           governmental immunity are inapplicable to you.

     B.    Changes in Conditions
           The following is added to SECTION IV –
           BUSINESS AUTO CONDITIONS



     4  The record intermittently refers to the insurer as “One Beacon.”
However, One Beacon is the insurance broker, while Atlantic is the insurance
provider.
                                     4
            This policy and any coverages associated therewith
            does not constitute, nor reflect an intent by you, to
            waive or forego any defenses of sovereign and
            governmental immunity available to any insured,
            whether based upon statute(s), common law or
            otherwise, including Georgia Code Section 36-33-1,
            or any amendments.

Likewise, the excess liability section’s Immunity Endorsement

provides:

     The following is added to SECTION I – COVERAGE

            A.  INSURING AGREEMENT – EXCESS
                LIABILITY
            We have no duty to pay “damages” on your behalf
            under this policy unless the defenses of sovereign
            and governmental immunity are inapplicable to you.

     The following is added to SECTION V – CONDITIONS

            This policy and any coverages associated therewith
            does not constitute, nor reflect an intent by you, to
            waive or forego any defenses of sovereign and
            governmental immunity available to any insured,
            whether based upon statute(s), common law or
            otherwise, including Georgia Code Section 36-33-1,
            or any amendments.

     In April 2016, the Plaintiffs filed suit against the City 5 in the



     5 The Plaintiffs later amended their complaint to add additional
defendants, but those parties are not part of this appeal.
                                   5
State Court of Fulton County (“trial court”), asserting claims of

negligence and recklessness in connection with the wrongful deaths

of the Decedents. The City answered, raising the defense of

sovereign immunity. 6

      While the case was pending before the trial court, Atlantic filed

a declaratory judgment action in the United States District Court

for the Northern District of Georgia, seeking a declaration that the

Policy’s limit as to the Plaintiffs’ claims is $700,000 when reading

the Immunity Endorsements in connection with OCGA § 36-92-2.

OCGA § 36-92-2 says, in pertinent part:

      (a) The sovereign immunity of local government entities
      for a loss arising out of claims for the negligent use of a
      covered motor vehicle is waived up to the following
      limits: . . . (3) . . . an aggregate amount of $700,000.00
      because of bodily injury or death of two or more persons
      in any one occurrence[.]

Subsection (d) of that statute then says, in pertinent part, that the

waiver “shall be increased to the extent that: . . . (3) [t]he local


      6 It appears to be undisputed that sovereign immunity would bar the
Plaintiffs’ claims against the City if immunity has not been waived. We also
note that no issues of liability (even up to $700,000) have been decided at this
point, and we express no opinion on those issues.
                                       6
government entity purchases commercial liability insurance in an

amount in excess of the waiver set forth in this Code section.” OCGA

§ 36-92-2 (d) (3).

     In the trial court, meanwhile, the Plaintiffs filed a motion for

partial summary judgment, seeking a ruling that the relevant Policy

limit is $5,000,000. They contended that, by purchasing the Policy,

the City waived its sovereign immunity up to $5,000,000. The

Plaintiffs also asserted that the Immunity Endorsements are void

because they are contrary to public policy. The trial court deferred

ruling on the Plaintiffs’ motion until the federal court resolved

Atlantic’s declaratory judgment action.

     In June 2018, the federal court dismissed Atlantic’s action for

lack of subject matter jurisdiction. See Atlantic Specialty Ins. Co. v.

City of College Park, 319 FSupp.3d 1287 (N.D. Ga. 2018). The

Plaintiffs then renewed their motion for partial summary judgment

in the trial court, and Atlantic was allowed to intervene in the state

court lawsuit to litigate the Policy’s limit. Atlantic filed its own



                                  7
motion for partial summary judgment, contending that the Policy’s

limit as to the Plaintiffs’ claims is $700,000.

     In August 2019, the trial court ruled that the relevant Policy

limit is $5,000,000. The court held that the Immunity Endorsements

improperly attempted to “contract around” the sovereign immunity

waiver “requirements” of OCGA §§ 36-92-2 and 33-24-51.7 Atlantic


     7 OCGA § 33-24-51 says:
     (a) A municipal corporation, a county, or any other political
     subdivision of this state is authorized in its discretion to secure
     and provide insurance to cover liability for damages on account of
     bodily injury or death resulting from bodily injury to any person or
     for damages to property of any person, or for both arising by reason
     of ownership, maintenance, operation, or use of any motor vehicle
     by the municipal corporation, county, or any other political
     subdivision of this state under its management, control, or
     supervision, whether in a governmental undertaking or not, and
     to pay premiums for the insurance coverage.
     (b) The sovereign immunity of local government entities for a loss
     arising out of claims for the negligent use of a covered motor
     vehicle is waived as provided in Code Section 36-92-2. Whenever a
     municipal corporation, a county, or any other political subdivision
     of the state shall purchase the insurance authorized by subsection
     (a) of this Code section to provide liability coverage for the
     negligence of any duly authorized officer, agent, servant, attorney,
     or employee in the performance of his or her official duties in an
     amount greater than the amount of immunity waived as in Code
     Section 36-92-2, its governmental immunity shall be waived to the
     extent of the amount of insurance so purchased. Neither the
     municipal corporation, county, or political subdivision of this state
     nor the insuring company shall plead governmental immunity as
     a defense; and the municipal corporation, county, or political

                                      8
appealed.

     The Court of Appeals affirmed the trial court’s ruling. See

Atlantic Specialty Ins. Co., 357 Ga. App. at 565. Asserting that the

legislature’s intent in enacting OCGA §§ 36-92-2 and 33-24-51 was

to “protect members of the public by waiving the sovereign immunity

of local government entities with respect to claims for the negligent

use of a motor vehicle and establishing the limits of the amount of

the waiver in the event the government entity purchases liability

insurance,” the Court of Appeals concluded that “Atlantic’s

application of this statutory scheme runs counter to the General



     subdivision of this state or the insuring company may make only
     those defenses which could be made if the insured were a private
     person.
     (c) The municipal corporation, county, or any other political
     subdivision of this state shall be liable for damages in excess of the
     amount of immunity waived as provided in Code Section 36-92-2
     which are sustained only while the insurance is in force and only
     to the extent of the limits or the coverage of the insurance policy.
     (d) If a verdict rendered by the jury exceeds the limits of the
     applicable insurance, the court shall reduce the amount of said
     judgment or award to a sum equal to the applicable limits stated
     in the insurance policy but not less than the amount of immunity
     waived as provided in Code Section 36-92-2.
     (e) Premiums on the insurance authorized by subsection (a) of this
     Code section shall be paid from the general funds of the municipal
     corporation, county, or political subdivision.
                                       9
Assembly’s clear legislative intent.” Atlantic Specialty, 357 Ga. App.

at 564-565. The court asserted it is “undisputed that the policy

coverage amounts exceed the statutory limits of OCGA § 36-92-

2 (a) (3).” Id. at 563. The court added that to interpret the Immunity

Endorsements as argued by Atlantic would “grant insurers and local

government entities carte blanche to contract around the

legislature’s clear intent to increase compensation for those who

sustain injuries arising out of the use of a government motor

vehicle.” Id. Atlantic filed a petition for certiorari, which this Court

granted.

     2.    The   Georgia    Constitution     provides   municipalities

performing their governmental functions with immunity from civil

liability, which only the General Assembly (or the Constitution

itself) may waive. See Gatto v. City of Statesboro, 312 Ga. 164, 166-

168 (860 SE2d 713) (2021). See also Ga. Const. of 1983 Art. IX, Sec.

II, Par. IX (“The General Assembly may waive the immunity of

counties, municipalities, and school districts by law.”). In OCGA

§ 36-33-1 (a), the General Assembly reiterated that sovereign

                                  10
immunity for municipalities is the State’s public policy, while also

expressly providing several narrow waivers including through

operation of OCGA §§ 33-24-51 and 36-92-2:

     (a) Pursuant to Article IX, Section II, Paragraph IX of the
     Constitution of the State of Georgia, the General
     Assembly, except as provided in this Code section and in
     Chapter 92 of this title, declares it is the public policy of
     the State of Georgia that there is no waiver of the
     sovereign immunity of municipal corporations of the state
     and such municipal corporations shall be immune from
     liability of damages. A municipal corporation shall not
     waive its immunity by the purchase of liability insurance,
     except as provided in Code Section 33-24-51 or 36-92-2, or
     unless the policy of insurance issued covers an occurrence
     for which the defense of sovereign immunity is available,
     and then only to the extent of the limits of such policy.
     This subsection shall not be construed to affect any
     litigation pending on July 1, 1986.

OCGA § 36-33-1 (a).

     Prior to 2005, local government entities (which include

municipalities) had discretion to purchase liability insurance for

damages arising from the use of the entities’ motor vehicles under

OCGA § 33-24-51, which at that time provided “a limited waiver of

their governmental immunity to the amount of the insurance

purchased.” Cameron v. Lang, 274 Ga. 122, 126 (549 SE2d 341)

                                  11
(2001). As a result, courts had to analyze the applicable insurance

policy to determine whether the policy covered the particular claim

at issue and thus waived sovereign immunity, and to what limit. See

Chamlee v. Henry County Bd. of Educ., 239 Ga. App. 183, 185-186

(521 SE2d 78) (1999) (“Resolution of whether sovereign immunity

has been waived necessarily requires an analysis of whether the

defendant has purchased the type of insurance defined in OCGA

§ 33-24-51 (a) and (b) and whether the claim falls within that

coverage.” (emphasis in original)). See also Dugger v. Sprouse, 257

Ga. 778, 778 (364 SE2d 275) (1988) (explaining that under the

sovereign immunity provision in Article I of the 1983 version of the

Georgia Constitution, which waived immunity based on a county’s

purchase of insurance, “where the plain terms of the policy provide

that there is no coverage for the particular claim, the policy does not

create a waiver of sovereign immunity as to that claim. . . . Where

there is no insurance coverage, there is no waiver of sovereign

immunity.”). Recognizing that this statutory scheme disincentivized

local government entities from purchasing insurance, this Court

                                  12
“urge[d] the legislature to remove the city and county’s discretion

and require them to procure liability insurance for the operation of

their vehicles.” Cameron, 274 Ga. at 127.

     In 2002 (although not effective until 2005), the General

Assembly amended OCGA § 33-24-51 and added OCGA § 36-92-2.

See Ga. L. 2002, p. 579, §§ 1, 3. However, instead of requiring cities

and counties to purchase liability insurance for the use of their

motor vehicles as the Court had suggested in Cameron, the General

Assembly established an automatic waiver of sovereign immunity

for losses arising out of claims for the negligent use of covered motor

vehicles up to certain prescribed limits, including $700,000 for the

bodily injury or death of two or more persons in a single occurrence.

See OCGA § 36-92-2 (a) (3). The new § 36-92-2 (d) then listed three

ways by which a local government entity could increase the

immunity waiver. The one at issue here, in subsection (d) (3), says

that “[t]he waiver provided by this chapter shall be increased to the

extent that . . . [t]he local government entity purchases commercial

liability insurance in an amount in excess of the waiver set forth in

                                  13
this Code section.” OCGA § 36-92-2 (d) (3).

      Thus, the enactment of the automatic immunity waiver in 2002

changed only the analysis with respect to a loss under the applicable

automatic waiver limit, as to which the local government entity’s

purchase of liability insurance is irrelevant. Because of the

automatic waiver, there is no dispute in this case that the City’s

sovereign immunity was waived up to $700,000. But to increase the

waiver of sovereign immunity beyond $700,000, the analysis

remains the same as under the pre-2002 law: the court must

determine whether the City, in its discretion, purchased commercial

liability insurance in excess of $700,000 that covers the claim at

issue. 8


      8 We have described the statutory scheme established by the 2002 law
as having two tiers:
      The first tier, established under OCGA § 36-92-1 et seq., requires
      local entities to waive sovereign immunity – up to certain
      prescribed limits – for incidents involving motor vehicles
      regardless of whether they procure automobile liability insurance.
      The second tier, enacted by OCGA § 33-24-51 (b), and as revised in
      2002, provides for the waiver of sovereign immunity to the extent
      a local entity purchases liability insurance in an amount exceeding
      the limits prescribed in OCGA § 36-92-2.
Gates v. Glass, 291 Ga. 350, 352-353 (729 SE2d 361) (2012) (footnote omitted).

                                     14
     The Court of Appeals misinterpreted OCGA § 36-92-2 (d) (3) to

mean that the purchase of liability insurance in excess of the

statutorily prescribed limit in subsection (a) waives sovereign

immunity to the limit of the insurance purchased for any sort of

claim. But an insurance policy does not normally provide blanket

coverage for any and all claims. Insurance policies are contracts that

specify what types of losses are covered and to what monetary limits,

and the premiums paid by policyholders are normally determined by

assessing the risk that the insurer assumes for the specific claims

covered. See OCGA § 33-1-2 (4) (defining “insurance” as used in the

Insurance Title as “a contract which is an integral part of a plan for

distributing individual losses whereby one undertakes to indemnify

another or to pay a specified amount or benefits upon determinable

contingencies”); Bankers’ Health & Life Ins. Co. v. Knott, 41 Ga. App.

639, 643 (154 SE 194) (1930) (“‘Broadly defined, insurance is a




While the first tier set out new and mandatory waiver limits, the second tier
still requires coverage analysis like the pre-2002 version did to determine
whether the insurance that the local government entity purchased actually
covers the claim at issue.
                                     15
contract by which one party, for a compensation called the premium,

assumes particular risks of the other party and promises to pay to

him or his nominee a certain or ascertainable sum of money on a

specified contingency.’” (citation omitted)).

     In accordance with this principle, while OCGA § 33-24-51 (b)

cross-references the waiver of sovereign immunity provided by

OCGA § 36-92-2, OCGA § 33-24-51 (c) specifies that a local

government entity is “liable for damages in excess of the amount of

immunity waived as provided in Code Section 36-92-2 which are

sustained only while the insurance is in force and only to the extent

of the limits or the coverage of the insurance policy.” Thus, for

example, a commercial liability policy covering only the negligent

use of a city’s garbage trucks is not “insurance purchased” for

purposes of a claim arising from the negligent use of the city’s police

cars. Likewise, purchase of a commercial liability insurance policy

that expired prior to an accident would not be “insurance purchased”

under OCGA § 36-92-2 (d) (3) to raise the sovereign immunity

waiver for that accident above the automatic waiver limit.

                                  16
     The Court of Appeals asserted that Atlantic had attempted to

“contract around the legislature’s clear intent to increase

compensation for those who sustain injuries arising out of the use of

a government motor vehicle.” Atlantic Specialty, 357 Ga. App. at

563. That might be true if Atlantic claimed that the Policy somehow

prevented the City from being liable for up to the $700,000

prescribed by the automatic waiver in OCGA § 36-92-2 (a) (3). But

Atlantic has never argued that the Immunity Endorsements allow

the City to avoid that waiver. Instead, Atlantic has argued only that

the City did not waive immunity for liability above $700,000 under

OCGA § 36-92-2 (d) (3).

     Only the automatic waiver limits represent the General

Assembly’s “clear intent to increase compensation.” In amending

OCGA § 33-24-51 and enacting OCGA § 36-92-2 in 2002, the

legislature did not guarantee full compensation or require local

government entities to purchase liability insurance providing

compensation above the automatic waiver limits. The purchase of

insurance providing coverage in excess of the automatic waiver

                                 17
limits, thus further waiving sovereign immunity, remains just as it

was before 2002 – a decision left to the discretion of local government

entities. Under current Georgia law, it is not against public policy

for local government entities to decline to purchase liability

insurance or to purchase liability insurance that does not cover any

and all losses resulting from the use of their motor vehicles. Thus,

the Immunity Endorsements do not contravene public policy. 9



      9  Appellate courts in two other states with similar statutory sovereign-
immunity-waiver schemes have repeatedly held that insurance policies with
similar immunity endorsements do not waive sovereign immunity. See, e.g.,
State ex rel. City of Grandview v. Grate, 490 SW3d 368, 372 (Mo. 2016) (holding
that a city “did not waive sovereign immunity when it purchased an insurance
policy that disclaimed coverage for any actions that would be prohibited by
sovereign immunity”); Patrick v. Wake County Dept. of Human Svcs., 655 SE2d
920, 923-924 (N.C. App. 2008) (“A governmental entity does not waive
sovereign immunity if the action brought against [it] is excluded from coverage
under [its] insurance policy.”). See also Memorial Hospital of Sweetwater
County v. Menapace, 404 P3d 1179, 1185 (Wyo. 2017) (“[W]e must again
emphasize that a government entity’s purchase of liability insurance is not an
absolute or complete waiver of immunity. The purchase of insurance extends
liability only to the extent of the insurance coverage.”). An amicus curiae brief
in support of the Plaintiffs notes that a federal district court, applying a
somewhat similar statutory scheme in Minnesota law, ruled that an immunity
endorsement subverted the statute and “[t]he mere act of procuring insurance
in excess of the statutory caps constitutes a waiver [of sovereign immunity].”
Frazier v. Bickford, No. 14-CV-3843 (SRN/JJK), 2015 WL 6082734, at *4, *8
(D. Minn. Oct. 15, 2015). The policy language at issue in Frazier was somewhat
different than in the Policy here, but more significantly, we are not persuaded
by the district court’s statutory analysis (and we note that the magistrate judge
in that case had reached the opposite conclusion).
                                       18
     3.   To determine whether the insurance contract between the

City and Atlantic provides more than $700,000 of coverage for the

Plaintiffs’ claims, we examine the language of the Policy. The

Immunity Endorsement to the Policy’s business auto section states

in relevant part: “We have no duty to pay damages . . . on your

behalf under this policy unless the defenses of sovereign and

governmental immunity are inapplicable to you.” The excess

liability section’s Immunity Endorsement says the same thing.

These endorsements do not exclude claims for damages to which the

defenses of sovereign and governmental immunity do not apply.

Pursuant to OCGA §§ 33-24-51 (b) and 36-92-2 (a) (3), the defenses

of sovereign and governmental immunity are clearly not applicable

to losses from the Plaintiffs’ claims up to $700,000. Thus, as all the

parties agree, the Immunity Endorsements do not affect Atlantic’s

duty under the Policy to pay damages up to that amount.

     But under a plain reading of the endorsements, the insurance

that the City purchased does not cover claims for damages to which

the defenses of sovereign and governmental immunity do apply. To

                                 19
remove any doubt, the Immunity Endorsements add that the Policy

     does not constitute, nor reflect an intent by [the City], to
     waive or forego any defenses of sovereign and
     governmental immunity available to any insured,
     whether based upon statute(s), common law or otherwise,
     including Georgia Code Section 36-33-1, or any
     amendments.

Indeed, while the Plaintiffs and the amicus curiae who supports

them express concern about Atlantic’s reading of the Policy, the City

has not expressed any doubt regarding the meaning of the Policy or

any disagreement with Atlantic’s interpretation of the bargained-for

policy limits.

     The Immunity Endorsements do not render the Policy’s higher-

than-$700,000 limits meaningless. The premiums that the City paid

purchased insurance coverage up to the automatic sovereign

immunity waiver limits in OCGA § 36-92-2 (a) and up to $5,000,000

in the aggregate for other claims to which sovereign immunity does

not apply. For example, claims involving police chases brought

under 42 USC § 1983 would not be subject to sovereign immunity

and thus could be covered up to the Policy’s aggregate maximum


                                 20
limit of $5,000,000. See Owen v. City of Independence, Mo., 445 U.S.

622, 647-648 (100 SCt 1398, 63 LE2d 673) (1980) (“By including

municipalities within the class of ‘persons’ subject . . . [to claims

under 42 USC § 1983], Congress . . . abolished whatever vestige of

the State’s sovereign immunity the municipality possessed.”). These

types of claims are undoubtedly less likely to occur than claims

involving the general use of the City’s covered motor vehicles – but

presumably the premiums paid for that additional coverage would

take that factor into account.

     4.    The Court of Appeals would have reached the right result

in this case had it followed its analogous precedent. In Gatto v. City

of Statesboro, 353 Ga. App. 178 (834 SE2d 623) (2019), a college

student died after being beaten to death by a bouncer in a bar and

left to die outside. See id. at 178-179. The student’s parents filed suit

against the City of Statesboro, alleging claims of negligence and

maintaining a nuisance. See id. at 179-180. The city moved for

summary judgment, raising sovereign immunity under OCGA § 36-

33-1. See Gatto, 353 Ga. App. at 180. The Gattos argued that the

                                   21
city’s purchase of liability insurance waived sovereign immunity to

the full extent of the insurance policy’s limits and that the city could

not contract around the legislative waiver of sovereign immunity in

OCGA § 36-33-1 (a), despite the policy’s immunity endorsement that

“expressly provides that [the policy] will not cover occurrences when

sovereign immunity applies.” Gatto, 353 Ga. App. at 183.10

      The trial court granted summary judgment, and the Court of

Appeals affirmed, holding in relevant part that “because the

insurance policy does not cover the Gattos’ claims here [as sovereign

immunity applies], there is no legislative waiver of sovereign

immunity.” Id. at 184. The court rejected the Gattos’ argument that

the immunity endorsement “usurps the General Assembly’s

legislative waiver, and allows the City to contract around the

waiver.” Id. The court explained that “the General Assembly has

expressly provided for waiver where the policy of insurance ‘covers

an occurrence for which the defense of sovereign immunity is


      10Notably, Atlantic was also the insurer in Gatto, and the immunity
endorsement in the policy at issue there is identical to those in the Policy at
issue here. See Gatto, 353 Ga. App. at 183.
                                      22
available,’” id. (quoting OCGA § 36-33-1 (a)), and that this Court

“has specifically analyzed insurance policies to determine whether

they actually provide coverage for a plaintiff’s claims for damages.”

Id. (citing Owens v. City of Greenville, 290 Ga. 557, 559 (3) (a) (722

SE2d 755) (2012)). 11

     The Court of Appeals panel in this case purported to

distinguish Gatto by noting that “unlike the statutory scheme in

Gatto, the statutory scheme at issue here is decidedly more

complex.” Atlantic Specialty, 357 Ga. App. at 562. In fact, there is no

material difference in the controlling parts of the statutory schemes

or in the pertinent legal analysis. While a municipality’s sovereign

immunity for negligent use of a covered motor vehicle is waived

automatically up to the limit set forth in OCGA § 36-92-2 (a), a

municipality’s waiver of sovereign immunity based on the purchase




     11  This Court granted the Gattos’ petition for certiorari to review the
Court of Appeals’ holding regarding their nuisance claim (which we ultimately
affirmed), but we declined to review the sovereign immunity waiver holding.
See Gatto, 312 Ga. at 166 n.2. Gatto’s sovereign-immunity waiver holding was
followed in Sharma v. City of Alpharetta, 361 Ga. App. 692, 694-696 (865 SE2d
287, 290) (2021).
                                     23
of insurance under both OCGA § 36-33-1 (a) and OCGA §§ 36-92-2

(d) and 33-24-51 (b) and (c) is determined by examining whether the

insurance policy actually covers the claim at issue, and to what

limit.

     In light of the Immunity Endorsements, the City did not

purchase insurance coverage for the Plaintiffs’ asserted claims

above the applicable automatic sovereign immunity waiver of

$700,000. Accordingly, we reverse the judgment of the Court of

Appeals.

     Judgment reversed. All the Justices concur.




                                24